A PULL DEST cy Qo TP HRT UpER amp poner sso NaN am REAR FppOUARARUMAde in oRBONE an pry HPnay we stun

CAS re oe

 

E8ZS-SLE (008) :eucydetTe, eotTareg Temo sno

UNTAINAAT ie Sao aston set

SOAS NOLLIWYSIWNI 3% dIHSNAZILIO soa

MaLNAD AOLTAMHS LNOWYAA
‘PATY NOK seseo soyjo Aue noge Ajeyeredes poryyou oq [IM NOx “yoeq oy] Uo UONeULIOFUT [eUOIIPpe sty 99s asea|g

 

 

 

 

6869-69-08 QVONSd

   

888P-L7S-Z08 tSUTTIOH soTareg rewoIjsND WMWA

“pazeTITuT st Sutpessord zo/pue apew st uotstoep Tewzoy Aue ezoyeq uotjJewrozut Azojehborzep sseappe oj

Ajyunqicddo ue peptaorad eq TTT pzo0ez FO seaTQejueserzdez pue ‘szeuoTatqed ‘sqzueottddy -qjuBnos Apzaueq ey} z0ozxz AatttqtThStte
SsuTUTS}Ep OF PSSN Sq TTTM UOTIBOTITI9A FO esznod ayy Hutanp peutejqo uot iewzoguT “seouepTser pue sesseutsng Jo suotjoadsut
aqTs pue ‘suoydeteq zo ‘qeuzeqUT sua ‘gouepucdsezios Aq joequoD ‘spr0Dez pue UOTIEWAOFUT OTTQnd Jo maetTasz syQ /oQ

P22 TEET 20u O78 ang “epntout Aew wuoyaeuzorut HutAitzea TOI pesn spoyzeh -“seTyrzoyane sey10 pue ‘suotaetnbaz ‘serns ‘smet

etqeottTdde yitm Ayyuzozuco aaznsue 03 uoTj}eotpn(pe azseaqje zo/pue ezoyeq uoTReuUZOJUT Aytzea 03 4YLTA au eazesez AqTIanoss
PUBTSWOH JO Juewjaedseq *-s-n au pue stosn *AanCzed go AjTeued zepun peqitwans st suotiytjed pue suctjeottdde go yxoddnse
UT pue uo papTacad uotjewzosuT ayy ’(WNI) JOow ARTTeuOTIeN F uot erbTuMy sejzeig peytun ey} FO suey eyj oj jueNsang :4OTLON

“TSSL~8ZP-888-T e SUTT JUTeTdUOo adzZ0q ysey_ uoTJeRTOTdxY
ZeyTOM pue suoszeg ut Hutyotsizezy ‘uotstatq saySty TEATO ‘eoTIAsnp FO jueujzedseq ey yoOe UCSD / (YqT) Aoueby jueuweozroruy
MPT Tetepe7g B@ OF peazzayzez sq pue juTeTduos & aTTz oj uosear aaey tO Butyotyyezq uewuny anoqe suzeouco zeyyo eaey nod ZIT

“sinjeubts anoA utejuoo asnu pue BSutatam ut zequeo aoTares
JuouUzeA BY OF peqjjtuqns sq jsnu sofueyo sseo anoAé uo eatjejuesezdsz zo pzodaz Fo Asuzojje ue aaey Jou op nod JT :9jOU Vsedid

"eseo STU UO UOTIOe Ano JO sot jou sateoez Jou 3yhHTw nok “OSTMIBUIO “ZO4USD SOTATeg JuOWAZeA OF ‘aanqeubts znok
yt ‘But3Tam ut ehueyo sseappe anoA 4jtuqns ‘butpued st eseo ano attym safueuo sserzppe HurTtew anoA gz  - sabueyo ssaippe snok J

“jueuwjutodde 4satyzy ey

OF YROG Wey sxe} ‘Sesed JusTeTJTp z0J usae ‘sot jou JuewjuTOdde osy suo ueyj Sszow saTeoder NOA JI “pzeo uotyeotstjuept oqoud
penssT—e3e4s e@ 70 “UCTIEOTFTAUSpT Ojoyd Azeqt[w ‘esusotT sazeatap e ‘Azjzunoo szno0k Aq pensstT uotjyeotyrquept ojoud Teuotjeu
zo jz0dssed e@ tare uoTJeOTFTAUepT ojoud FO sputy eTqeqjdesoy -uoTjeoTyTJuepT oqoyd anoA yqtTM HuolTe jueujutodde osy

anoAé 02 (eoTJOU AdTscosa sTU LON) AT axe pue Sot Zou jueuTuTodde eqezedes jeyR AOI LIwm asnu nox -butTsseoord SOTTASUOT
ZOF (OSW) zsequeD yaoddng uotjzeotTddw srosn e 04 O06 03 NOA Toy soeTd pue swt} ‘’aqep otytoeds e yTM SsoT Ou juewRUTOdde
GLWavdas e@ nok pues TTT srTosn ‘seseo yous ul *soTzjewotq serztnbez siosn seseo go sadAq auwos url - soujewoig Buuinbas suoneoyddy

“eseo STU 3NOoqe sn 4oOeRQUOD
no& 37 no& yytM szeded eseyq [Te saeu eseeTg -sn 03 ATeATTEep Fo Foord Aue uATM Huote ‘sueew Aue &q sn pues nok ‘szeded Aue
yo Adod & deex pue exeu sseatd pue ‘’aseo styj ynoge nok pues om eoTjou zeyjo Aue pue ‘soT}OU Sty BARS BseeTg -EEsr—-LzZS-zoOg

TTeS 40 AOD*SIOSN* MMM 38 S}TSqem Ino yOeyo ‘eut3 Hutsseoozd quezano ano uTYITM sn wor ejepdn Fo UOTSTOSp TeTITuT
ue sateoez jou op noA JI “nod woxrz SuTyjewos pesu em Jt zo eseo STU} UO UOTSTOSp e sxew om usuM TtTew Aq nok AZTROU TTT em

“UMOYS B7ep oy UO pSTTI sem uot ITIjed zo uotieotrdde ey R 3euR smous

ATuo 41 “burpued TTTIs st aseo sTyR ey} soUvEpTas AF ST zou /ATZeueq TO snjeqjs uoTZerhTuuy Aue quezH you ssop sotjiou stuy
Tree an “sweTqoid ezngqnzy ptose djey ttt]

STUL “Sanqeubts aznok y3ta ‘Hutytam ut sn AztQou 20 ggep-Lzg-zog TIES ATeyetTpeumt eseetd ‘qoerzoouT st uoTzemzogut saoge syy
go Aue FI “oaoge umMoys se (,a8eD sTuR,) UuOTITIEed zo uotjeoTTdde anoA peatesez siosa 4euj swatzuoo esotiou STUL — SONON Idieday

 

PeaATeM soy

 

 

60S6% IN SNIWNOAM

MS LS HL8?@ SPS

SOTION JdTsosy :edAy eoTION OIMWSOU HLAaUZITA
T FO T LTO? ‘“T eune

avd ALYVd ADILON

 

WaIAWe ‘YNOTWOSS ZHCNYNYAH
LTOZ ‘9T Aew

 

 

 

 

 

INVOI'Iddv ALVd ALOR aALVd G9AlgO7a
O9TCS-GLI-LT-OWE
SOLWLIS LNWHYDIWWINON O YOU NOILILGd 8161 aaaxraswo Sepa Idlgqo7a

 

 

“LIVANAA YO SULV.LS NOLILVYODAIAL ANV LNVUSD LON SAOd AOLLON SIAL.

 

 

; . pos -_ SOOLAINS UONeISTUUY pue drysuaznta “sy
HOH YW JO HON “OLOL-1 . O41 - AJUNIES PuLpeMO_ jo yuoupAvdeg

 

 
A vVTV/LO OL6L-] wt

    

       

“WOHVMAGTUT JUL L10dUN 10} 9ITOU SIG} JO YIEQ aU}, 998 VSP
‘a AIS ava

IN 2

   

 

€87S-SLE-008 *PU0Yda[ay, aotAIag JaUIOYsND

TO000-6ZSO LA sueqry ures

JONG UsplaA, J9MO'T C7

JAS NOLLVYSDADAL ¥ dIHSNAZILLIO “S$ “1.
Jo WIZ OIAIOS JUOULIA A,

 

“party Nod saseo Jayjo Aue jnoge Ajoyeredas porMou oq [IM NOX “Yorg oy] Uo UONeULIOFUT TeUONIPpe ay) ses osea[g

 

“QSudoT] SAGAUpP We
‘Anunos moX <q ponsst q] ojoyd yeuoneu so yodssedy

care uOTeayHUApt ojoyd Jo spury aiquidaooy

“onesynuapr oioyd mod yi Suoye ywounutodde Dgy mo oj (2onou ydtasar sm LON) 31 2yxe} pue sonou wounutodde oyexedas yey 10] ye Jsnu nox
“Burssoooud sommaworg Jo} (Qgy) Jeep Hoddng uonvoyddy stosn B 0} OF 0} noX oy soRId pue sum ‘aJep syTOEds B YIM soNNOU yuounmodde aLyvavdas
B NOA pugs [TL OM “NOA WO SOMSWOIG pas OM J] “Sased Jo sadAy ouros Joy (amMyeusis & pue ‘ojoyd v ‘syudraSuTy) somnou01g omnbar oA\ - SoLneuLOIgY

“AOS SIOST. MAM Je OYISQOAN
INO HSIA IO E8TS-GLE-OO8-1 2 OSON ay) 30e]U0N ‘atu SuIssoooId JuoLMS INO UNM sn wo; ayepdn Jo WoIsTap [RNIN ue aAisoaI JOU Op NOA JT «
“suraysAs no ayepdn pue yreur Aq nox AyHou YIM om “NOd WO SuTIPOULOS poou am Jf JO VSEO NOK UO WOISOSp v oye OM USN «
"9889 INOA a1OJaq PITY a1aM Jey} saseo UO SuppOM are aM asnwseq SI SIL “asueYO jOU TIM supels ssaoo1d oy} ‘Surpued si seo MOA au aM) JO SOP +
‘aseo moX ssosoid om se sayepdn [reuis sayy sAtooar 0} dn uBIs osje ueO NOX
‘aded SUTTUD SNILIG BSD S,a}ISqoM IMO UO sNyeIs ased MOK NSIA «

“soso pue odAj seo Aq pojst] soum Zuissaooid UaLM sy] 39s 0} AOT'sIOSN’ MAM 0} OF) dA] ased Aq Area sour Suissad0lg - auNTy SuIssa201g

“SOL-VAOS SPST MAM Je SIISGOM INO JSIA sseaid “uoNeULIOJUT alow 10,4 ‘ajored souvape 0} Aydde jou sop uorsusyxe oNeUIOMeE ap “pres

oquios & SI (Wy moK J ‘sasodind 6-] ww10.4 Jo} Qa paxtdxo mo wr woNSy Jo SONON sTyy oprAold jou Aww NO pur ‘sayeuTuLIa] Ajoyerpourut

WorIsua}xe IeUIOINe oy ‘paruap st uoyeordde Jemouar mod Jy “sasodind (6-] Wo,J) uonKoyEA AMIGIBI[9 wawAojdute oy soXo|dura Mok 01 CYA

pandxo mok ya UoROY JO SHON sty} juasaad Aeur noX ‘uoneoydde pemouar Qyy MOA 0} wodsar yim Ajdde SUONIPUOS sAoge sup Jo [Te J] ‘pres
oy JO savy ay] UO pound aJep uOHENdxa ayy Wo skep Og] 07 dn Joy GWA NOK Jo Aypryea oy) spusyxa ATTeEoNwUIOINE UONOW Jo 2N0N sty] usu,
ssandxs (y_ Jeu mMoX asojog CTWA [eEMoUaI MOA DaTQ.aI JOU OPNOX

pue (1oy10 Yoes Yyoyeur 0} psou jou Op Aayp INQ “SSEID GID JO TLY Sf JOYIIE UTeJUOD JsNUE SONON si} pue Cy _ MOA
‘yueordde 10 Aretoryauaq Sd, B ose NOA J] :A}0N) UOMO Jo 29NON sm UO palsy] ,palsonboy sse[D,, ay) soyoreu QyY Jaume mod uo AIOBICD BY,
Pure *(soLo8aqwo Jo Is] B 1OJ COL-[/AOS'slosn- MMA 998) UOIsUAIxXe Aep-OZT SeWO Ne We Jog a]qIST[9 St YeyA A1OSoyeo v JopuN sIeMoUSI GWA MOK «
pue (yg) Jusumoog uonezuommy jourAoldurg 99/-] WI0,j yuaLMS INCA MoUdI 0} Pay Apo savy NOX «

TJE ‘ISAOMOY “Sutpusd
TIHS SE aseo Sit} JEU SOUSpPIAS }I SI JOU “Yous JO snye\s VOI TUM Aue JURIS JOU Ssop ‘Jfasit Aq ‘sonou sn, - WoIsuayxY CWA Aep-gyT WneMomMy

‘soumnbur yim dyay [iM pue sseo mod Joy soqumu Zuppen

® st soquinu ydrooar ayy, “aAoqe UMOYS Joquinu jdraoar ap Jo/pue (JaqUINN-Y) JoquNN, UoTENsTSoy UaTpY MOA savy asvofd ‘sn [Jeo NOK Jy “(EEZI-LOL-008-1
St aquNU (CLL DSIN 4} “posredurt Suuwoy are NOK Jr) AOS*STOSM“ MMA JE UISGIM SISA OY) USIS 10 €S7S-SLE-008-T Fe (QSON) taqMa_ sotAJeg
JEMOIJSND [EUOYEN SIDSN ey} [fe oseayd ‘ases amod Jo snyeys ayj ynoge suoysenb Aue savy Nod Io 1991109UI SI MOTEMLAOFUT 9A0ge ay} Jo Auw JT

“gsvo MOA NOE SN yRIWOS NOK UOYA JIQL[IEAR SPIODVI Say] SARLL

“AT@AT[ap JO Joord se [aa se ‘sn puss Nok SurppAue Jo satdoo daay osfe prnoys nox “sprodar MOA Oy asv9 INO ynoge saonjou JayJO Aue pue sty} oars aseo[g
“WONRULIOJUT [EUOTIIPpe pseu aM Ji JO aseo MOA UO UOISIDOpP B OYeU Om TOY M SUL UL

nok AynoU TIM 9AQ “SuIpuod [[Ys St asv9 MOA Jey] SOUAPTAS JOU SI W puL ‘WotEq UONeIS TUT JO snyeIs UONeAS TUT Aue NOA JWeIS LON Sop I] *2A0QE PI}ST]
PIE PIAlodayY,, IY} WO Poply ses ased mod yey] sMoys ATO ady0U SIyT, “aAoge pajsy] (,,28e9 mo4,,) UoNHed 10 UoNeoydde ay} peataoar aavy 244,

PIES SHON EHO SUT TET

“391300 [ENYZO 94} j0U ‘Adoo Asayanoo & SI SIG, “OADEIUASAIdeY pauparsoy 10 AouoWy se souereaddy Jo Aug jo
SONON *8Z-H UNO, UO asoyp Nod saouarayard Suyreur ay) 01 SuIpIosoe (uOTeJUAWINDOp JURASTar Aue pUe) aSed SIy) NOge SOON [eyo ue popreus aaey oA,

 

60567 TN ONTINOAM

 

 

 

 

 

PID :poisonbal sse[p AMS LS HL87 SPs
POATR AA 99F OTAVSOU HLAGVZITA Of
QdNON Wdrasoy :adAT, a0N VNOTVOSH ZAGNVNYGH YAIAVE
TIOT L10C/10/90
aseg ayeq s00N
VNOTVOSA ZAGNVNUGH = -UIAVE LIOT/9T/S0
queoqddy are Guorg aye paaeoay
NOILVZIMOHLAV LNSAWAOTIWNA YOA NOILVOIIddV - S9ZI O8IZSSZILIDVA
adfy, ase JIquUINY JUNOIDY duu SIDSN. Jaqumy jdiasay

 

 

 

 

 

 

HOHIV JO HON “OLEL-I or

DIANA YO SO.LIVLS NOILVADTIAWI ANV INVYD LON SHOd FOLLON SIHLL|

. SSOLAJOS UONeIsTUMy pure diysuezyta “$9
ALnveg puvpwmoy jo yuounrwdag

 

ue St STU} JT

 
 

 

 
  

“WOHVULIOFUT JUKIA0dUN A0J sdy0U
O06 = N= >

 
   

A vI/TT/LO OL6L-I Woy

 

 

E8ZS-SLE-008 :2MoYdaray, dotA19g JoWLO}sNZ

1000-6Z7S0 LA sueqry yureg

JONES UIP JOMOT SL

OAS NOLLVYOIAIAI 8 dIHSNAZILIO S$ “1
JayI_Z IAIN JUOULIO A,

“Pay NOA soseo Jomo Aue noge Ajayeredas porHoU aq [IM NOX “YoRG 94) UO WOeULIOFUT [EUOTIPpe ay) sas aseo[

 

 

“sSurpoaooad 1e\s JO ased INCA UO OISTOEp [RULIOJ v OYBUL OM SIOJOq VOYULIOTUT eI ssarppe

0) Arunyoddo ue (au0 payrurgns nos Jr ‘gZ-H UNIO InoX uo paysi] sanEUaserdal [eFo} otf pue) nok oprAold 0} Jayjoym SULUTULIOIOp UT ME] OY} MOTOS [TIM
oa “uonPULIOsY AtoyeZorsp Aue puyy aa J] “90s NOA jYOUAQ OM JO] sIqISYo ore NOx JoyJOYAM oUTULIAIep 01 poureigo UOHEULIOJUT oy) asn [LM 94 “WONeoILIGA
JO Spotpeny Jay10 asn JO ‘saouap{sor pue sassoutsng Jo suonsedsut ays jonpuoo ‘suoyd Jo owrayut ou ‘freut Aq sIOyJO JOe;UCN ‘spIODOr pue UONUOFUT oGnd
MatAar ACUI 9A “SONMOYINE [eBoy Joy}O pue ‘suoNE[NSar ‘sarns ‘smey o[quordde Wa porduros savy noX yey) amsua ued am Os 9889 INO UO UOIstAp &
Sure Joye Jo/pue stOJaq uOHeULIOsUT sit APIA 01 YB oy) oAsJosar AyLNIEg purjeuroyy Jo juourpedag “$"q amp pue sTosn ‘Amfod yo Ayyeued ayy zopun
ponmuqns.st suonned pue suoneorydde Jo yoddns uz pue no apraoid nod voneunoym amp ‘CYND PY Ayyeuonen] pre. vonersrmuy 2m Jopuy *HOLEGN

CWoneUosUr $s JaqOUL

MOA YIM p8Z-H WHO, suo Wurgns ‘Joy 0} sureyod yetp BY S[OS/N sy} ut ame Yorys Jo ipo ‘oyeorN99 aseLEW .syuored mo< pue syeoyrys0 YANG s.soyOUN
InoK wre}go 0} YsIM NOA J :apdurexa J0,J) “ayy yowa Joy ysanbau oyeredas v yrorqns ysnur noX ‘apy STS; auO uey} dIOUI Ur ST UONeUSUINDOp paysonbar ap

Jf TOAIMOH “TY SIOSN ASuls & ur pourequoo syusumsop ajdnnur Sunsanbar axe noc ft ~Qg-H WO duo WugNs 0} psou Ayuo nox “wWeaueq drysuaznro

JO WOpeISTUTUN Ue Joy AITIGISI[S YsTTquIs 0} peyTurgns sjuoUNdOp TeUISUO Jo wIMex op Ionbear 01 pYg-H WHO,] asf) - SJHOUMIOG [USAC Jo UmNydyY

“OSD STU} INOGe SSOHjOU SATSIOI JOU JST NOK ‘asIMIAIIO “€8ZS-SLE-008-I 1 OSON 24) Surfes Aq Jo AOS*stasn’ Mam Je condo ssamppy
fo a8ueyD sulUC oy) Suisn sn TIM ssoxppe mmo oyepdn aseayd “Surpuad st aseo mn04 QTM sosueyo ssoippe SurIpeur MOA Jy ~ sasuvys ssarppe Mod JT

“ayep Juourjurodde ysmJ 4} 0) yJOG WoT dye} <(sased JWaTAYTIP Joy wad) sonou JuounuTodde JSy ouO eI} arour SATOIOI NOA JT

“pres qq] oj0yd ponssi-aywis ye
Jo ‘gy ojoyd Are ye

 

 

 

 

 

 

 

CJOT LIO0Z/T0/90

aseg ayeq anon,

VNOTVOSE ZEGNVNUSH = -ULAVE LIOC/9T/S0

jueoyddy aqeq 40g aqyeq praarwoay

NOILLVZIAOHLAV LNFINAO TNA YOA NOLLVOITddv¥ - S9LI OSITSSLILIDVA
addy aseg JIQUINN JUNOIY aurUO STOSA Jaquiny Idravay

 

 

 

“LIWANGd YO SALVLS NOILVYOTAIL ANV LNVY) LON SHOd AOLLON SIHLL|

 

 

   

10nd 0 2on0N ¢ _ 0 SOOIAIOS UONeISTUN] pue drysuazniy “SQ
DIV J DON “DOL6L-I &L--04 AJLANIIg puvpswoyR Jo yuouzedag
  

Oe SI SI J

 

A VITT/LO OL6L 1 WIOd

       

 

€87S-SLE (008) :euoydetey eotazeg remo4SsND

TOOO-6L7S0 LA SNVY@TY INIWS
LAAALS NAGTHM YAMOT SL

SOAS NOILWYDIWWI % dIHSNAZILIO sa

MALNAO ADIAYES LNOWAA
Poly NOA saseo Joyjo Aue ynoge Ajayeredas poyjou oq [IM NOX “yorq sy} UO UOLEULIOFM feMONIppE om 99s aSeald

 

 

abueup SuUTTUO, SUA ESN AO E8zZS-SiE-008 TIeO ‘Surpued st aseo anoAé STTyUM sebueyo sserppe HuttTtTew znok ZT —-saBueyo ssauppe JnoX 3)

“pe yetiqtutT st butpasesozd zo/pue epeuw st uotstTosep tTewmzoy Aue Szojeq uot ewzosutT Azo jebhozsp ssezppe o3

Aqjyunqzoddo ue peptacad eq TTT pzooez Jo seat ejueseidez pue ‘sxzeucT ITied ‘squeottddy -jybnos ATyeueq eyy z0oZ AATTTqTHtTT TS
euTuzejep OF Pesn Sq TTTM UOT JROTITASA Jo esanood sey HSuytaznp peuteqyqo uotjewzojur -seoueptsez pue sessautsngd FO suotyoedsut
e4Ts pue ‘eucydete, 20 ‘jeuzeqUuT euy ‘eouepuodsezz09 Aq joeqUOD ‘spr09ex pue uot ewzOZUT OtTTqnd Jo meTaeaz syq /03

PeITWTT JOU eze nq ‘epnTouT Aew uoTjewzoguT HutAgTaea OJ pasn spoujyoeW -setArszocyyne aeujO pue ‘suotTjetTnbeaz ‘setnz ‘smet
etqeotidde yitm Ajtuzoyuco eansue 03 uot ReOTpN{ipe zee Zo/pue ezoyeq uot euzojuT sty AjTxs8a Of AySTA sy eazasea Ajtanoeg
pueTsuoy FO JuSeujtedeg -S°n ay pue srosn -Aanfzed go AjTeued zepun pe jitmgqns st suotitjed pue suotqjeottdde zo 3axzcddns

UT pue uo peptaord uoTjewzOFUT |yy ‘(YNI) Ow AQTTeuCTIeN ¥ UOTIeZHTIuMT serjeqs peryTun oy} FO suzsey Sy Of JueNsINd sAOILON

"eseo Sty} UO UOTIOR INO FO BoTIOU saTedeT jou AybTU nod ‘asTmzeyIO “eTSqeM ino uo uoTIDUNZ ,sserppy To

 

“quewqjutodde 4saty

BUT OF UJOG Wey, syeI ‘seseo JUSeTeTZTpP AOJ usae /aoTJou JuewjUTOdde ogy suo ueYyA exo sateoez nod JI *pzeo uotzeotsytjuept
ojoud pensst~ajejs e z0 ‘uoT}eOTETAUepT oJoUd AzeUT[ TW e ‘esueoTT szeatTap e ‘Azqunoo ano Aq PENSST UOTIeOTITRUEpTt ojoud
Teuotjeu zo 4azodssed e tere uoTReOTZTIUEpT ojoUd Fo Sspuyy eTqeqdesoy “uoTJeoTyTJuepT ojoud anok yatm buotTe queujutodde osw
azno& 03 (eoT}OU JdtTelez sTYI LON) 31 eYe pue sotTjoU queujuTodde sjezedes jeu} Joy LIwM 4snw nox -Hutsseoord sotazysuotg
ZOF (DS¥) TeqjueD qsoddng uotjeottTddy srosn e 03 o6 03 nok xox aoetd pue aut} ‘azep oTztoeds e UATM eoT Jou juUeWjUTOdde
HIwewdas e noA pues TITM SIOSN ‘seseo yons Ul ‘“soTZ}EeWOTG seztTnbex sragn seseo yo sedAj swos uz -soMewoig Buumnbas suojeoyddy

“€8TS-SLE-008 TTBS “UeZTATO “S*n eB sucdeq nok zo ‘spua AzetoOTZeueq

ay yitm dtysuotjetez Attwez aznoA ‘uotytied zn0A MEZPYITM OF epToep nod ‘uotytTjed ey uo uoTjoOe TeuTy azojyeq ‘IT
“STORTTeAR suloDeg Seop Zequmu esta e soUO soUepTser queuewzed pzemoj deis 4xeu aya eye. 03 AAtttqe ,seatieTea AeTep o1 jou
Sut 3 UT suzoZ O€T-I sesssoord sidsn ‘sseTeyjzeaeN -“peTTy sem uotytjed eyq zeqze szesh eq Aeu UOTYUM ‘OTQeTTeae owloseq TTT
tequnu eBSTA @ USYM SUT Syl OJ FesoTO [TjuN swuz0oy OET-I sseoord 03 atTem Aew SIosn ‘seoanosez ByeooTTe seq Of ‘soUSpTser
jusueuzed TNJMeT OF snjzeis Fo quewjsn(pe zo esta juezhtuwt ue roy Atdde oj daqs yxeu ayq eyeq ueo Asay axozseq eTqeTTesae

ST atequnu esta & TTVUN 4TeM Jsnu uoTITIed & Jo seTzeTOTJeueq seuL “sees pejtun aya of ejerbTumy aatqyejez e ButTdtey

ut deqs 3satzy eyj ATUO st ‘eaTReTSY USeTTW TOF UOTITI8d *OET-I waog e go Teaordde pue Bul[tgq - UONHSd OEL-| UE SI SSE SIU I]

“eseo SsTy} ynoqe sn joequoo nod Ft nok uyTmM szeded oeseyj TTe

eaey eseoTd “sn oj AzeatTep Jo Joord Aue yitTM BHuote ‘sueeu Aue Aq sn pues nok sazeded Aue gO Adoo e dsex pue sxew eseatd
pue ‘eseo sty} Jnoqe noA pues em soTjou zeyjZo Aue pue ‘aotjou STU4 BASS SSeSTA “ERCS-SLE-008 TTBS 720 aqTsqem ano yxoOeYD
‘autT3 Sutsseoord juezind ano utTyjTM sn worl aiepdn zo UOTSTOSp TeTATUT Ue sATedezZ Jou op noA JI ‘nok worzz HbuTyjewos pasu
eM JT FO SSeod STY} UO UOTSTOSp eB ayeuU om usyM ‘sueqsAs ano UT mous pue ‘TTew Aq noA AZTIOU TTT eM ‘suUOC STU UeYyy AsTTze9
PSTTF 878M Jeyy seseo zeyjJO uC HSuTyTOM eq TITM eM asneodeq ‘/peHhueys saey jou TT?“ snqjeqs Butssesord ayy pue ‘peatesex

ueseq sey eseo ay Jey} ATUO MoYS [TTA sueashs ano ‘zeaemoy ‘butpued ST eseo STYR SWTI SUR JO 4sow BHButanq -‘seseo sty} uo
sdeqs Sutsseoord Aey aqetTdwoo am se sejepdn [Teuw-3 Seay eaTe0ez OF dn ubTs ZO snjeis Meta ostTe ues nod ‘aebed ,autTTuo sniejs
e825, S,217Sq9M INO ud “peubyTsse sewodeq JO st esed sty} YOTYM OF BoTFJO TeTNoOT{Ized ey. je add] eseo styuj 20g ,seuty
Sutsssooad, Juezznd ano azoy ach-stosn-mam je ejtsqem Ino yoeyo ued nox -*edAj eseo Aq Azea sawty HutTsseoorg - auily Burssao0id

“UMOYS Sep BY} UO POeTTF sem uot ATIed zo uotzeotTdde eu aeUR sMoUS

Ajuo 31 “butpued [[TIs st esed sty} JeuR soUSPTaS AT ST ZOU ‘4TIJEUEeq ZO sniejs uot zerituut Aue querb You saop sotjou stuL

“sueTgoid eznqny ptoae djTey TTTM STULL “MOUY SN 39] 0} 8Z7G-SZE-008 IIe Ajayelpawu aseajd ‘ou09U! SI uoneuUOjJU! aaocge
aut Jo Aue 4 “eaoge umoys se (,eseo STyR,) woTATied zo uot zeottdde aznok PSATSOSZT SIOSN Feu SWATJUOD SOTIOU STU] ~BONON idisosY

 

 

 

POATEM S90 60G6h IW DNIWOAM

MS LS HL8Z S¥S

®OTION Jdtecey :edAy sot oN OL¥YSOW HLEGUZITE
T FO T LT0O@ ‘T eune

aovd ELV FOLLON

 

WAIAWL “YNOIVYOSH ZAGNWNYAH ,
LTOZ ‘9T ASW
LNVOIITddV QLVd ALMONMd ALVd (HAIN

 

 

 

INVYDINWINON SW YALNY OL 691ZS-SLI~LI-OWH
NOISSIWHYd HONVWACY WOX NOTLWOLIIddW Z61L1 aaarasvo MIGNON Ld IDA

 

 

 

 

“LIAHNGa WO SALV LIS NOILVASTAIT ANV INVY)D LON SHOd AOLLON SIAL.

 

 

 

P _ : | SQOLAIOS UONeISTUU] pur diysueznty “s°Q
HOV JO SHON “OLGL-I 40 . AYLINIIS puvjoMoy Jo yusmpiedeg

 
A PUITILO QUST 9 cup 0G TPT ERE Leg Ips PCH STO TRL ATD TASARERI IpNOUpSNURUDRe spo HE an segue sPnES Ue st SI I

WAS STS

 

E8ZG-SLE (008) :euoydeTe, sotTazes arem0ZSND

UIINUIONAOT Sie ON anes anon eat

SOAS NOILWYDINWI ¥% dIHSNAZILIO sn

YaLNGO AOIAYES LNOWNAA
‘PITY NOA saseo Jayjo Aue jnoge Ayoyeredes poryyou oq [IM NOx “yorq ay] UO UOTJVULIOJUI [LUOTIPpe oq) 99s asee[g

 

 

888P-LZS-ZOB SUTTIOH eotazeg ZEeWOISND WMWA

“paqyetqtTuT st Sutpesosozd io/pue apeu st uotstoep Tewzoz Aue elojyeq uoTjewazogut Aro jebozep sseippe of

Aqtunqioddo ue peptaorid sq T{TTM pzo9ez Jo seatjequeserdez pue ‘szsuotitjed ‘sqzueottddy -aysnos atzeueq ey  z0g AATTIGTHtTS
SuTUTSeJep OF PSSsN SG TTTM UOTIBOTITASea FO esznoo ayy Huyanp pautejqo uotjaewzogur “sooueptTsez pue sesssutTsng zo suotjoedsut
eiTs pue ‘asuoydete, ro ‘qeumTequt ey ‘souepuodserzz05 Aq joOeqUOD ‘spz00e2 pues UOTIeWAOFUT DTTGQnNd Fo mMatTasr |yQ ‘oq

peqTUTT Jou eze jngq ‘epntouy Aew uot jeuzozut HutAyTzea TOF pesn spoyjzeH *seTitzouqne Tayo pue ‘suotjetnbex ‘satnz ‘smet

 

 

 

atqeotidde ujtm Ajtuzozuos sansue Of uoT Iedtpnlpe seize TO/pue exroyeq uoTjeUAOJuUT AyTaAaa OF IybTT Sy; sazesda A tansss
PUBTSUOH FO Jusujzaedseg -s7n |ua pue stTosn “AanCazed Jo AjyTeued zepun pajjtuqns ST suoT4T Zed pue suotjzeottdde 30 Azoddns
Uy pue uo peptacad votjewzorUT eu ‘(YNI) JOw ATTeuoTIeN 9 UCTIeAbTuMT seqeyg peqtuUN sy] JO swzeq syq 07 3uensing :4OILON

“T@SL-8Zp-888-T Je SUTT JuTeTdwoo soz0g ysey uoTIeRTOTdxg
TexTOM pue SuOsTed UT HuTyoTzzeaL, ‘uoTstatq sqyHty Ttato ‘eotasne Jo juewqazedeg ey. qoequoo ‘(yHT) Aoueby Jusweorosug
MeT Terepeg P O} perzezex eq pue jutetTdmoo e eTTx oj uoseez saey 20 HutTyNoTZFeAII uewumy ynoge suzeouocs TeujO saey nok JIT

‘esanjeubTs gnoA utequoo ysnw pue ButitTaM UT TejuEeD sotazss
JuoUTeA SU OF psj}Tugns sq Jsnu sebueyo eseo anoA uo sat equesezdez zo paosea yo Aeuzoqie uve aaey Jou op noA FI :810U aseaid

“eSeO STY UO UOTIOe ZNO FO aedTJOU saTSoSeZ Jou AYyStu nod ‘astazaeyjoO "TaUUSD soTareg JuouTeA Of ‘eanqeubts anck
yitTs ‘butjyTam ut ehueyo sserppe anoA atuqns ‘butTpued st eseo anoé ettyum sebueyo sserppe ButTtew znoA zr ~— seBueyo ssauppe inok y

“queuqutTodde asaztz eu

OF YF0OG Wey} eye} ‘sesed JuereTJTP OZ usas ‘soTjou juewquTodde ogsy auc ueuy ezow eatecez noA JI “pred vuotjeotstiuept ojoud
pensst—sj7e qs 2 FO ‘uUOTIeOTITIUSepT ojoyd AzejzTT IW ‘esusotT szeatap e ‘“Azqunoo znok Aq pensst uot eoTytTjuept oqoyd Teuotjeu
xo qzodssed e sere vot eOT;TIUEPT ocjoYd Jo SPpUuTy eTqeydsooy -uoTIeOTJTIuepT ojoyd aznoA yato HuotTe jueuqjutodde osw

anof 0} (eotjou Adtscex stud LON) AT exe pue soTJou JuSeujUTOdde ejezedes jeyR z07 LIvM ysnu nox -butsseosord SOTITASUOTq
703 (OSY) Zequep yaroddng uctjeottddy siosn Be o1 06 04 NOA roxy soetd pue euty ‘ajep otytoeds e@ yATM soTjOU JUeUQUTOdde
ALVWYWdas @ noA pues TIt™ srTosn ‘seseo yons ur “sOoTazjeuotq seztnbez siosn seseo go sedAq emos ur - soujyewolg Buuinbas suonesyddy

“9sed STUY jnoge sn 4oequoD
noA Jt no& yATA szeded eseyy TTe saey eseetq “sn 03 AzaatTep Jo Jooad Aue y3tm Huote ‘sueeuw Aue Aq sn pues nok ‘szeded Aue
yo Adod e deey pue syxew eseetd pue ‘eseo stuq qnoge noA pues em soTjou zayjo Aue pue ‘sotjou stTuy eaes SSPeTd *888r-LZS-708

TTBS JO AOD*STOSN' MMM Je SATSqeM Ino yosyo ‘aut HuTsseoozd quezano ano utTyaTM sn worlz ejepdn zo uOoTSTOap TeTATUT
ue eaTesoer jou op noA JI “nod worz HuTyRewos pesu om JT JO eased sty uo UoTSTOSp eB syeu om uUsyM TTew Aq noA AJTIOU TITM 3M

“uMOYUS S]ep ey} UO PeTTJ sem uoTRTRed TO uoTyeotTTdde syy yeyR sMoyus
ATuo 31 ‘*Sutpued TTT4s st eseo stya jeyI souepTae JT Sf zou ‘]ATyeueq 7O snjeqjs uoTjezbtuut Aue quezH you seop eotjou STUL

*sweTqgorid singnz ptoae dtey TTtm
STUL "@ernjeuhts anoA yzts /Sutqtaa ut sn Agrjzou 20 gegp-izS-zog T1TeD AjTezeTpeuut eseetd ‘yoerzoDuT st uoTZemZOFUT encge eY3
go Aue FY “sacge umoys se (,98e85 sTYyR,) UOTAtIed 20 uot eoTTdde anoA paatesex srosn yeu} swztzuoD sotjoU STUL -— SONON Idisooy

 

 

 

PSATEM 52g 60S6% IN ONINOAM

MS LS HL8Z SPS

SOTION JdTesoey :edAy_ eoTjon OLYWSOWU HLSAVZIIy
T JOT LT0@ ‘T eune

a9Vd ALVO AOLLON

 

"d MOM “ZENOSIYGOU ZAAINYNYHA
d 80 ° LTOzZ ‘’9T AeW

 

 

 

 

 

LINVOIIddv aLVd ALRIOTad ALY GqAlaoaa
SOLVLS
TES-SLT-LI-oVva
INVYSINAINON 0 YOA NOILILSG WSI6I azaazasvo Le Sia Lara

 

 

 

 

“LIQANAG HO SALVIS NOILVYOTIAAL ANV INVUD LON SHOd AOLLON SIHLL |
= “—~ S301IAIO 3 di 8ZID
WOHIV JO PHON “DL6L-I 9g eeialguMoag puefouloy] Jo yusunsedog

 
   
 
 

A Pu/Tt/Lo OLEL I WO - 7 “HOYULIOJUI JUL xoduat 10 3900 STH © YIVQ 9y}, 99S_asK—a - io As Af ap ae ST SYQ) JT

     

 

E8TS"SLE-008 eUOYdayay sa1A19g JoMIO}SN:

TO00-6Z~S0 LA sueqry qureg
JOAN Usppany Jomo] o/
JAS NOLLVASINIAL 9 dIHSNAZILIO S$ “0

JoqAD SdTAJag JUOULIAA

 

“PaTy NOA soseo Jayjo Aue jnoge Ajayeredas polynow oq [TAA NOX “You ou] UO WONeULIOFUT [eUONIppe ay aos aseaTy

 

‘9SUdol] $JOALIp We
“Aqunoo Ino Aq pansst ] oyoyd Teuoneu so yodssed y .

coe uoTeoyQuapt ojoyd Jo spury ajquidaoow

“aoneoynuep! ojoyd mod WIM SuoTe jwounutodde Dy moK 0} (sonow rdiaoar sm LON) #! 931 pue conou jusunutodde ayeredos yeu) soy yea ysnur NOX
“Burssoaoid soiaurorg Joy (Og) Jaweg yoddng uonesyddy SIOSN ® 0} 08 0} NO Joy aoeyd pue oury ‘oJep oyroeds B YIM sonOU quounuiodde gL waydas
@ NOA puss [JIM 9M “NOA WO SOENSUMOTg poou aM J] “saseo Jo sodA} autos Joy (amyeusis v pur ‘ojoyd 2 ‘syuudreSuy) sonjauorq armbar 344 - sdajEWIOTg

“AOS'STOSI’ MAMAN Je OJISGam
MO USA JO E8TC-SLE-OO8-1 JB OSON 9M} eyo “eum Fusssoosd aL Mo UIA sn wos aepdn so Uotsts9p [TENIU] Ue saAjsoaI Jou Op NOA IT «
“surajsXs mo ayepdn pure frewt Xq nok Apnou [fia 9M “Nod wOY SUTYJOUIOS Pood OM JI JO aseo MOA UO UOISIOEp & OyeUl OM TOU AA oe
“9889 INOA AOJaq PITY asOA TY} Sased UO BUTYIOM are 9M BsNBDOq SI ST, ‘oBULYO JOU [IM staeys ssodoud oxy ‘Surpuad si aseo of oum aypjo sop, «
“oseo MOA ssa00rd 3m se sayepdn prema sayy aATe0ar 0} dn USIS OsTe UBD NOL «
‘a8ed oUTTUC sNIEIg 9Se_ $,d]ISqoM IMO UO sMyRIS 380 MOK MOA e

“solo pue adAq asvo Aq pajsiy saum Sutssacord yuaumo BY} 20S 0} AOZ'sTOSM- MMM 04 OF “adAy ase0 Kq AeA Soul) SuIssa001g ~ aU SUISsaI01g

“SOL-Y/AOS'SIOSN- MAM Te BJISGOM INO FISTA asea[d ‘uoneunroyut a10ur 10,j ‘ofored sourape 0} Aydde jou seop uorsuaxa oneuOnE au) ‘pres
oquios B SI Wq Inod FT ‘sasodind 6-] wi0,j 10} Qvy pardxs mo wim uonoy Jo sonoN ST} optaoad jou Avur nox pur ‘soyeurw7} Ajpyerpourut

poridxe anof WIA uoNDY Jo SOON Sty Jussaid Aeur nod ‘uoneordde yemouar CVA MOA 0} oadsax ystm AJdde suonipuos saoge om jo ye JI “pres
OU} FO soRy OY] UO paund qep woryendxe oy) WO sep Og] 0) dn JO} TWA MOA Jo Aypyea ay] spuayxe Apeaneuoyne WOODY JO SOON sty] us, }
‘sondxe (yy Juans MOA asoJaq CW _ PeMauar nok SAIZIOI JOU OP NOX

pure (‘Jomo yoea yoyeur 03 posu jou op Katy ynq ‘sseyo 61D FO TLY Of Joye UreyOD JsnuI SOHON sry} pue Cy Moc
“jueoydde 10 Areroyouoq Sgy eB ore nok JI *SI0N) WORSY Jo SONON siy] UO parsT] aposonbay sse[>,, oy) soyoyeur Gy yarmo mos uo Arosareg oye
Pur -(savoSaqeo Jo IST] & JOJ C9/-[/A0S"stosn MMM 298) Worsuarxe Aep-Og] WeUO ME Ue IOI a]qISITa st wey) A1OSoqe v Japun st eMousIqyyAIMoX »
pue “(Gya) joums0q uonezuoyny juourXoydurg 997-7 Wo, JuarMs IMO Mauer O} Payy Ap cary No «

/ JE Toaomoy “Surpued
TIS Sf aseo Sin Jey souspIAS Uf ST JOU JWyouaq JO sMyEIs UOTEISroUNT Aue juerd jou Saop ‘JIasut Aq ‘eonou sy, - worsuarxy Cyy Aep-0gy aewomny

‘soumbur yrs dyoy [pi pue aseo mod JO} Joquinu Sure

B SI Joquinu jdrasar ay], “2Aoge uUMOYs Jaquinu ydraoer ou} Jo/pue (Jaquiny|-y) Joquinyy wonensI3oy worry mok savy eseajd ‘sn [eo NOX JT “(EE8T-L9/-008-1
St Joquint ILL OSON 94} ‘parredunr Sueoy are nod J1) AOS sas MAM Je SHSGIM STOSN 24) IISA 10 €875-S/.¢-008-1 38 (SON) Jeqa7 BIATIS
AUI0ISN,D [EMOHEN STOSA 24} [leo eseapd ‘ased mo Jo smyeys ayy woge suorsanb Aue aavy nod 10 4991109UI St ToNneULoyUI aaoqge ayy Jo Aue JT

“aseo amod jnOge sn Joe}WOO NOA uaYA s[qQETTAR spr0oar asoy] SARL
“AraaTjap Jo yooad se [Jam se ‘sn puas noé SunpAur jo soidos daoy osje pmoys no A “SpIOI9z INOK OJ as¥d MOA Jnoge ssoyou JoyIO Aue pure Siu) davs osea]g

“UORPULIOJUT [PUOHIPpe post ai JI 10 ase INO UO UOISIOAp v OYPUT om TOY SunUM ut
nod Ajnou [IM 9A4 “Surpuad [js st ases mn0¢ EY} SOUAPIAD JOU SI HI pue “WyoUEq UoNeIsMMUT Jo suye)s wonersrarant Aue nod werd LON S20p I] “3A0Qz pojst]
238 P2sfo99¥Y,, 24} UO pay sem asea mod yey} smoys Apo aaN0u STL “9A0ge pays] (ase mo4,,) uoyyed 10 uoyeoydde amy Prataoar savy a4

 

; ICS SHON TEDW onT Te AL

“201300 [Boyz ayy you ‘Adoo Asoj.mod & st sty, ‘sale masaiday payporsoy Jo Kourony se souemoddy jo Anug jo
29NON *8Z-D ULIO,J UO asoyo Nod saouarayord Surpreur ou} 0} Suproose (uoneyeUNDOp JueAsTaI Aue pur) aseo STG} JNOge sdT}0U [eIOYJO we poyreur savy aA,

 

60S6r IW ONINOAM

 

 

 

 

 

PID ‘paisonbal ssep AAS LS HL8z Ss
Poare AA 99,J OlIVSOU HLAGVZITA 0/9
SoHON idissey :adAy, aaN0N ZANOMdOY ZAINVNYFH AVdald YO
TIOT LIOC/T0/90
aseg aed aHON
ZANOMIOY ZAGNVNYAH dVdald YO LIOZ/9I/S0
queoyddy aed Ayuio1g Jeg psawosy
NOILVZIMOHLAV INAWAO TINE YOA NOILVOTddv - SOLI SICCSSLILIDVA
adc], asea Jaquiny juNODY auTUO SIOSN daqumny Jdrao9y

 

 

 

 

 

 

 

LITANAT YO SALVLS NOLLVWOUAIAT ANV INVYD LON SA0d FOLLON STH.L! ‘

WOHIV JO HON ‘OL6L-L& 3a “Sorte wonPIBIUNNT pu drysuaznyc,
AQUIMIag pUvlsMOH Jo juemy.-

Lolsus}xe WpeMO NE oY} “paluap st uoneordde Pemouor mno< Jy -sesodind (6-] WO,Z) UonROYAA ATIqISTTS JuoULKoydura Jo} Jakojdure mos 01 QA —
A PITT/LO OL6L 1 euOT

 

 

ESTS-SLE-008 :2uoydayay aotasag JoWTOYSN

I wna

“poTy nod saseo Joyjo Aue ynoge Ajayeredas paynow aq []IM NOX “yoeg ay) UO VONeULLOJUT [eUONIppe oy} 29s aswel

 

 

“ssurpeaoosd yre}s Jo ased MOA UO UOISIOSp [LULIOJ B OYBUI OM aJOJaq UONCULIOJUT Je} SsoIppe

01 Ayronyroddo ue (suo payymugns nod Jr ‘gz-H wuI0,y mos UO pois] aaneyuosoidar [esa] oy} pue) noX apraozd 01 Jaoyea SuruMUZAIOp UT MET OTD AOT[OJ [TIM
om “‘uoneuLOyuT ArojeSorep Aue puy aM J] “Yeas noX yyoUIq oy} OJ aIqISY[9 are Nox JOYIJOYM SUTULI}ap 0} POUTE]GO UONBULIOFUT 9y}) SSN [TIM OA4 “WONRoTTIIAA
JO Spoyjour Jaqjo osu JO ‘saauapIsal pue sassoutsng Jo suonoadsul ayis jonpuoo ‘suoyd Jo JowIayUT aTp ‘[reUT Aq siamo 19e}U09 ‘spiooei pue uoneuoyur oyqnd
MatAsl ABUT OMA “SMOYING [eS] JoyIO pue ‘suotE[NFar ‘saynz ‘sme atqeondde tim parduros savy nod yey] asus ues aM Os aseo MOK UO UOISIOSp &
Suryeur Joye Jo/pur siojoq woreunoyur sim ATLOA 0} YSU oN) aArasoX Ajumoag puejawoy jo jusunredag -§"q oy pur s[osp ‘Amitad Jo Ayeuad ou) Jopun
penmugns st suonned pue-suogeoydde jo woddns ut pue uo apraoid nok EOReULIOST ou “(WN joy: Aiyjeuonen pure noneianuuy Oy}. 9pUn *ADLEON

(‘doneULIOJUT s JoOUT

IMok WIM $BR-H WO, IuO TUIANs “Joy 0} suTeVIAEd WI SIY SIOS| ou) ur ame Yoryas JO Rog ‘ayeoTIO0 aSeLuEU syuored MOA pue sjeoyWIVO YUNG $ Joour
MOA uTEIGO 0} YsIM NOK Jy :o[durexa 30,7) “apy yous Joy ysonbar ayeredas v WUNs IsNUT NOA “ITY STDS Uo uey) alour ur st uoNEySUMNIOp poysonbar oy}

Jt ToAsMOY “TY SIDSN ISUIs & UT poureytos syuouMo0p ajdntnor Sunsanbar ore nok FE V88-H Wao suo yuugns 0} pseu Ayuo nox “yWeueq drysuazno

JO WONeIS TUT Ue IO} AIPIQISI[9 Yst[qeisa 0} poururgns syuauMoop JeUIBLIO Jo uNIar o— Jsonbar 0} pgg-H WO, as7) - sjusUMI0q [eUISLIC Jo unjay

“OSD SIP NOE SSoTJOU SATSIOI JOU SIM NOK ‘asIMIOIIC “EZS-SLE-0O8-I Je OSON 34} Suyes Aq Jo AoS'stosn- maim Je uondo ssoippy
Jo asueyD suyuC arp Sutsn sn yr ssorppe mod oyepdn oseald ‘Surpuod st aseo moA apy soSueys ssoxppe Surpreur nok ZI - sasueyo ssorppe amod Jy

‘oyep quounuiodde isny oq 0} yJOg WTR sYeI ‘(sas¥o JUOIAYTIp Joy UaA9) soNOU JWOUNIOdde Asy uO UeY} SOU SATZ00I NOK JT

“preo q] ojoud ponsst-ayeis ye
Jo ‘qr oloyd Arey ye

 

 

 

 

 

 

 

CPOT L£10@/10/90

ase ajyeg s00N

ZANDINGOU ZAGNVNUTH ~AVdaid YO LIOC/9T/S0

jueonddy aed Ajo ae paarasay

NOLLVZIMOHLOAV LNAWAO TAWA YO NOLLVOITddV - S9LI SI@CSSLILIDVA
ad], asea JaqUIMY] JUNI sUTTUO SIDSN Jaquiny idrss0y

 

 

  

LITANTT XO SALW LS NOLLVYOUAIAL ANV LNV&S LON Sa0q AOLLON SIHLL|)
wondy Jo ad0N “JL6 LI uw 5 a “OOLAIOg uoneisrony pue drysusznry ery
Aransas puvpawoy Jo juanniedaq

   

 
     

A VU/TT/LO Ue SI SIG) JT

  

 

E8TS-SLE (008) :eucYydeTe, eotazeg azewo snp

TOOO-6L7S50 LA SNV@IVY LNIVS
LAGELS NACTHM YAMOT SL
SOAS NOILVYDINAI % dIHSNHZILIO sn

QHLNAD AOIAYHS INOWYAA
“poly NOA seseo Joyo Aue ynoge Ajoyeredes poyou 9q [[IM NOX “yoeq oY} UO UOTLULIOFUI [eUOLIppe oy} 99S ssea|g

 

 

“pe qetTqtut st Butpesocord zo/pue spew st uotTsToep Tewzoz Aue erzoyeq uotTjeuZojzut Azojehozep sseappe o3

Aqyunjzoddo ue peptaoad eq [TTM priodez Jo seaTjejueserdex pue ‘sxeuoTatjed ‘squeottddy -jybnos ytyeueq eu3 z0z AATTTqTStTe
SuTUIa Ep OF pesn Sq TTIM UOT IeOTITAea JO esaznoo sy Hutanp peutejgo uoctjewzozul -seouseptser pue sesssautsnq jo suotjzoedsut
ats pue ‘suoydeteq zo ‘JeuzequT ayj ‘esouepucdsezz0oo Aq joe quod ‘spzo.ezZ pue uot JewZOZUT OTTGnd go metaea auq /oq

PSITUTT Jou erze Ang ‘epntoUT Aeuw ucTJewZOJUT HbuTAJ Trea TOF pasn spoyujyeW “SeTRTOYUINe azseyjO pue ‘suoTjeTNbea ‘setnz /smert
atTqeottdde yyTA AyTusozuoD aunsus of uot eoTpN(pe zejze To/pue ezoyeq uot eUTOJUT sTYyQ AyTAes Of AYHTI |ByQ saresea AqtTanoes
pueTewoy Fo jueuqzedeg -s*n euq pue siosn “Aan{faed go AyrTeued zapun pay ytwqns st suot3tyzed pue suotieottdde yo jzoddns

UT pue uo peptaord uoTjemsOJUT S8yy /(WNI) JoW AQTTeUCTIeEN F UCT JerHTuMIT sejejs peqtuA ayy FO swzeqz ey} O32 quensang :301L0N

‘eased sty} uo uot Oe ano FO sOTJoU satTedez Jou AUHTuU Nok ‘asTmMzeyAO “eqTSsqem ano uo uot joOUNZ ,,sserppy Io
ehueyd eUTTUO. SU} eSsN TO ESTSG-GLE-008 T1e° ‘Sutpued st aseo ano seTTym sebueyo ssexppe Buttrew aznoA 31 -sebueyo sseippe nok J

“juseujuTodde 4satz

ay} 02 YJogq weyR exeW ‘sesed jUSsTEeTITP ZOF usae ‘sot JOU JUeW UTOdde ogy eUO UeYR eZOM saTeDeT NOA JI “pred UOT}eOTZTRUSPT
oj0yud pensst—ajeqjs e 20 ‘UOT eOTITIUapT ojoud AzeqT[Tw e ‘asusoTT sazeaTap e ‘Azjunoo anoA Aq pensst uot eoTITjUuEepT ojoyd
Teuotj}eu zo 4zodssed e :eze uoT}eOTITIUSpT ojoYd Jo spuTyY eTqeqydscoy ‘uoTJeOTZTRUSePT oJoYyd aNoA UTM BuotTe juseuqutodde asy
anof oj (eoT}OU YdTeoez STYR LON) 3T exe] pue eoT Jou quewjuTOdde ejzezedes qeyj JOF TIwM ysnw nox -butsseoozd sotaqewotg
XOX (NSW) zeqQueD jaroddns uotjeottTddy srosn e oF 06 of nok Aoz aoeTd pue euty ‘aqep oTZTOeds e& YRTM soTVJOU JUeWIUTOdde
aLWawdgas @ noA pues TTTM SIOsn ‘seseod yons ul ‘sotTz,eWOTG seazTnbez sIosn seseo yo sedAj ouos uz —souewolg Buuinbas suonesiddy

“€8ZG-GLE-008 TTeO ‘UeZTITO “S*n e swoosq nod Zo ‘spue AretotTyeueq

au uyta dtysuotjejtez Attuey aznok ‘uoty4y7 ed anoA meazpyuyTM of eptoep nod ‘uotytqzed |yR uo uoT Oe TeuTZ eToOsEeq ‘IT
“@9TQeTTeae sulooeq ssop Tequnu esTA eB sodUo soUEpPTSeZ jUusaUeMZed pIeMO] dejs 4xeU eu eHeW Of AQTTTGQe ,seatieter AeTep of jou
awT UF SWAOF OLT-I sesssooid siosn ‘sseTeuqieaeN “paTTy sem uoTatied ey zeqge saeeak oq Aew YyOTUM ’eTqeTTeae swoseq TTT
aaquNU BSTA & USYM SUT ey} OF TSSOTO [TIUN swx0J OET-I sseoormd of ATem Aew SIOSN ‘seoznosez ajeooTTe Aseq oO] ‘*soUueptTseZ
jusuemzed [NFMeT OF snjeqs Jo juewasn{(pe to esta quezbtumt ue rz0og Atdde oj days yeu |yQ axeq ueD AauR eTOFEeq eTqeTTeEae

ST zequnu eSsTA B TT}UR ATeM AsnU UCTRTIJed e FO seTrAeTOTJeueq sy, -“seq7eiS peqTuUN syy Of SsjezHtwwTt sat jeter e Sutdtseu

ut deqs 4saty ey. ATUO ST ‘eaTIeTeY UST TW FOF uoTATIe_ ‘OET-I waog e Fo Teaozdde pue BbutTta —- UONRed OE1-| Ue S! ese simp J]

‘aseo sty] Jnoge sn 3oOeqUOD nNoA JT noA yRtM sazeded ssey i TTe

eaey aseotTg ‘sn of AzoaTTep Jo Foorzd Aue yjTM Huojte “’sueeu Aue Aq sn pues nok szsded Aue go Adoo e dssy pue exeu eseatd
pue ‘eased sty} ynoge noA puss eM adtjou zayjo Aue pue ‘aoTIOU STUJ eAeS BSBPSTA ~EC8TS-SLE-008 [Teo ZO ejtsqam ano yosyo
‘ouwtq HButsseoord juezzno azno uTUITM sn wory ajepdn ZO uOTSTOap TeTITUT Ue sATeDeZ Jou op noA gy ‘nok worzzy HhutTyyeuwos pssu
eM JT ZO ased STU} UO UOTSTOSp e eyxeW om UsUM ‘swaqsAs ZnO UT mMoys pue ‘’TTew Aq nok AZTAOU TTTM OM *sUO STYQ UeYA AzseTyTAzee
PSTTZ Sram ZeYI sesed TeyIO UO HuTHAOM Bq TTTM em ssneosq ‘pehHhueyo saey JOU TTTM snjeqs butssesord au. pue ‘peaTteoax

useq sey sseo ey} Jeuy ATUO MoUs T[TM su@qsAs ano ‘Zaaamoy ‘HhuTpuad st aseo sTyq euwTA eu go ysow BHButanqg -eseo styq uo
sdeqs bHbutsssooid Aey aqeTdwoo em se sejepdn TTew-8 sazz aaTeDeT OW dn ubtTs Zo snqeqs meta osTe ueo nok ‘ebed ,sutTTuo snjzeqs
eseo, S,e]TSqemM Jno uO “*paubtsse ssewodcsq JO ST ased STU YOTYM OF SOTIJO azeTNoTAzed syj 3e |adAW |vseo sTyI ATOZ ,sowtq
Hutsseooid, Juezaino ano Toy soh-sToOsn-MMM 4e STSsqemM Ano yoayo ueo nox, -adAq eseo Aq Azea sauti Hutsseoorzg - sw Buissa00lg

“uUMOYS Sep su uo patty sem uot{ATIed zo uot yeoTTdde ayy yey smoyus

AjTuo 11 ‘Surpued [TTIs st eseod sty JeyR souepTae 4T st zou ‘4TJeueq ZO snjeqs vot yeszHtwut Aue juexzH Jou seop sot jou sTtuL
“suetqord ezngngz ptoae dTeau TITM STUL “MOU SN 3] 0} €8ZS-G7E-008 [ed Ajorelpoww) aseajd ‘yauooU! Ss} UONeULIOJUI aAOge

auyjo Aue j] -eacqe umoys se (,aseo styd,) uotatied zo uotzeoTTdde znoA peatTeder SIOSN 3eYU SWATJUOD sdtIjoU sTUL —@ONON Idis90y

 

PSATEM SO

 

 

60967 IN ONIWOAM

MS LS HL8Z SPS

@OTION Jdtsocey :edAL eoTION OIYWSOU HLFEYZITS
T FO T LTO%@ ‘T Sune

aovd GLVd FOLLON

 

“dq UO, “ZENDINAGOW ZACNYNYAH
Lt0og 79T ACW

LNYOVIdd¥ ALVG ALIBONRId aLVd CaATaORa

 

 

 

LNVWYDTIWAINON SW YELNY OL
-GLTI-LT-OVWa
NOISSIWNYSd BHONVACY YOOX NOLTLWOTTddW @6 ti aaarasvo L0ees YWAAAON LdaOTa

 

 

 

 

 

“LIANAE WO SOLVLIS NOLLVADOTAIATL ANV INVYO LON SA0d AOLLON STALL

‘ oe 7 SOOIAIOS UOTRIsTUM] pue drysueznty “SA
TONY JO WHON ‘OLOL IY 0A AFLMIGE pPuLvpMopR jo yuoupredag

 

 

 
